Case 1:17-cv-00928-RBK-KMW Document 50-2 Filed 01/24/20 Page 1 of 1 PagelD: 384

MARKS, O’ NEILL, O’BRIEN,
DOHERTY & KELLY, P.C.
BY: Christian M. Scheuerman, Esquire ATTORNEY FOR DEFENDANT

Attorney I.D. 02710-2007 Healthcare Revenue Recovery
535 Route 38 East Group, LLC
Suite 501

Cherry Hill, NJ 08002
(856)663-4300

447-102973(SXK/CMS)

 

| UNITED STATES

Elaine Levins and William Levins, on DISTRICT COURT
behalf of themselves and others similarly CAMDEN VICINAGE
situated
DOCKET NO. 1:17-cv-00928-

VS. RBK-KMW
Healthcare Revenue Recovery Group, CIVIL ACTION
LLC d/b/a ARS Account Resolution
Services ORDER

 

THIS MATTER having been brought before the Court on the motion of
Christian M. Scheuerman, Esquire, of Marks, O’Neill, O’Brien, Doherty & Kelly,
P.C., counsel for Defendants, and the Court having considered the moving papers
and any response thereto, and for GOOD CAUSE SHOWN;

IT IS on this day of , 2020, hereby
ORDERED that summary is judgment is granted and the amended complaint is
dismissed with prejudice.

 

 

Hon. Robert B. Klugler, U.S.D.J.

{NJ062990.1}
